DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s submission, filed November 19, 2021, has been entered and considered.  Examiner maintains the previous grounds of rejection.

Response to Arguments
Applicant's arguments filed November 19, 2021 have been fully considered but they are not persuasive.
Applicant has argued that “Huh does not disclose determining whether oscillations are detected in voltage or current measurements, and then adjusting power to a PMM based on that determination” (Remarks, Page 8).  Applicant reasons that “eliminating spikes in the current or voltage does not disclose or suggest determining whether oscillations are detected in the time-series electrical quantity data as cited in claims 1 and 14… Huh never discloses or suggests analyzing electrical data within measured values 104 to detect oscillations or determining whether oscillations are detected in the measured values 104.  Instead, Huh discloses dividing the electrical data by an estimated speed of the PMM to determine a torque signal representative of the torque on the shaft of the PMM and then passing the torque signal through a high pass filter(s) or band pass filter(s) to flag transient events” (Remarks, Page 9).  Examiner respectfully traverses.  Applicant’s summary of Huh’s operation actually makes the point that Huh discloses the claimed method step.  Huh takes electrical data oscillations, or spikes, in the current data 102 and shaft torque data 106” (paragraph 0016, emphasis supplied).  Huh defines transient events as including “a torque change of the electric machine greater than a torque threshold over a threshold period or a speed change of the electric machine greater than a speed threshold over the threshold period [i.e. a spike]” (paragraph 0005). Thus, Huh is starting with electrical data, processing the data, and flagging a transient event, or “oscillation.”  This is exactly what is being claimed in the “determining” step in claim 1.  Thus, the rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huh et al. (US 2018/0375456, hereinafter Huh).
capability of performing the same method steps) Huh discloses a method comprising:
obtaining time-series first electrical quantity data (note that the data is “time-series” because it is measured relative to a short time period as mentioned in paragraph 0020; i.e. a “threshold period”) for power supplied from a power supply to a permanent magnet motor (PMM) (30) in an electric submersible pump (ESP) system (22) (electrical properties such as voltage, current, inductance, etc. are measured on the cable 46 which powers the ESP 22, see paragraph 0022);
determining whether oscillations are detected in the time-series first electrical quantity data (Huh teaches the concept of identifying a “transient event,” or oscillation, within a set of data that corresponds to normal operation of the PMM.  The “normal” data is filtered out, and the “transient events” are flagged, per the procedure in paragraphs 0046 and 0047)); and
adjusting the power supplied to the PMM based, at least partly, on detection of oscillations in the time-series first electrical quantity data (the “virtual damper system” adjusts power to the PMM to control oscillations, see paragraph 0020 for example, “the virtual damper system may be configured to adjust the torque output and the speed of the permanent magnet motor in response to a transient event of the permanent magnet motor”).
With specific regard to claim 8, Huh also discloses an ESP (22) having a shaft (e.g. paragraph 0020), a power supply (34), and a cable (46) that transmits power from (36) having the required instruments.
With regard to claims 2, 11, and 15, Huh discloses determining whether oscillations are detected in time-series shaft torque data (the oscillations occurring in the time-series electrical data will inherently occur in the torque data as well, since torque is derived from electrical data as described in paragraph 0026 of Huh, thus it is inherently “determined” that oscillations will be detected in the torque data);
correlating detected oscillations in the time-series shaft torque data to detected oscillations in the time-series first electrical quantity data (as discussed in paragraph 0026 of Huh, torque data and electrical data are inherently correlated, which is also evident in applicant’s own specification, at paragraph 0026, “the torque of a motor is proportional to the motor current, and the angular velocity of the rotor is proportional to the voltage”); and
wherein adjusting the power supplied to the PMM is also based on a determination that correlated oscillations are detected in the time-series electrical quantity data and the time-series shaft torque data (since the oscillations in the two data sets will always be inherently correlated, then the adjusting power must be based on this correlation).
With regard to claims 3, 12, 13, and 16, Huh discloses obtaining time-series second electrical quantity data for the power supplied to the PMM (paragraph 0022 discusses multiple electrical quantities which are measured by the system); and
(paragraphs 0020-0022).
With regard to claims 4 and 17, Huh discloses that oscillations are detected in the first electrical quantity measurements comprises inputting the first electrical quantity measurements into an oscillation detection algorithm (paragraph 0045, the algorithm 47 data “to determine instabilities”, i.e. oscillations or other adverse events).
With regard to claims 5 and 18, Huh discloses that adjusting the power supplied to the PMM comprises terminating the power supplied to the PMM or adjusting an operational parameter of the power supply, or terminating the power supplied to the PMM and adjusting a startup operational parameter of the power supply that is applied when the power supply resumes supplying power to the PMM (the control system provides adjustment commands to adjust an operational parameter of the power supply.  Some of these adjustment commands are listed at the end of paragraph 0048, e.g. a “speed command”).. 
With regard to claims 6 and 19, the first electrical quantity is current or voltage (see paragraph 0022).
With regard to claims 7 and 20, Huh discloses determining whether detected oscillations satisfy a threshold corresponding to unstable operation of the PMM of the ESP, wherein adjusting the power supplied to the PMM is also based on a determination that the detected oscillations satisfy the threshold (e.g. paragraphs 0005 and 0031).
(paragraph 0045).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/Primary Examiner, Art Unit 3676